Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 10 “wherein the voice vector is generated…” and in line 12 “generating, by the one or more hardware processor, a voice vector…”
There is insufficient antecedent basis for “voice vector” in the claims. 
Claims 2-10 are each dependent from claim 1, and are therefore rejected under the same rationale. 
Claim 13 recites “generating a plurality of voice vectors with a voice vector associated…”
	There is insufficient antecedent basis for the term “voice vector” in the claims.
Claims 14-16 are each dependent from claim 13, and are therefore rejected under the same rationale. 
Claim 17 recites “generating a voice vector…”
	There is insufficient antecedent basis for the term “voice vector” in the claims.
Claims 18-20 are each dependent from claim 17, and are therefore rejected under the same rationale.
Allowable Subject Matter
Claims 5-7 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claim 5, known Prior art does not explicitly disclose a user attribute combination comprising a gender-age-accent combination. 
Regarding Claim 6, known prior art does not explicitly disclose masking values associated with user attribute as well as generating voice vector based on the masked values wherein the masked values are excluded from determining the difference.
Regarding Claim 7, known prior art does not explicitly disclose a voice vector consisting of values with weights based on attributes associated with the user account.
Regarding Claim 10, known prior art does not explicitly disclose determining that the user calling is a malicious user by determining if the user has previously called the server on a different user account and comparing the voice vector to each of the plurality of baseline vector. 

Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  As best understood within the context of Applicant’s claimed invention as a whole these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.


The independent claim 13 generally describes a system, comprising a non-transitory memory configured to execute instructions such as receiving user interaction data associated with an interaction between a user device and a service provider server associated with a service, the user interaction data comprising audio data associated with the interaction, extracting, using a feature extraction engine, a plurality of user attributes from the audio data, determining an intent of the interaction from the plurality of user attributes, selecting one or more of a plurality of machine learning-trained classifiers that correspond to the determined intent, as well as sending a notification to a communication device associated with the service provider server, the notification comprising an indication of whether the user device interacted with the service provider server in the prior interaction. Boyadjiev (US20200035247) et al teaches in paragraph [0045]: In an example, the system 100 may determine the overall probability of spoofing of the voice sample based on the probability of spoofing of each voice sample received from the output of the plurality of multi-dimensional acoustic feature vector CNN's 121. In an example, the overall probability of spoofing of the multi-dimensional acoustic feature vector may be a value between 0 and 1. A probability of spoofing closer to 1 may indicate the multi-dimensional acoustic feature vector is more likely a spoofed multi-dimensional acoustic feature vector. The system 100 may authenticate the user based on the overall probability of spoofing. For example, the system 100 may determine whether the probability of spoofing of the multi-dimensional acoustic feature vector is within a certain threshold. For example, the probability of spoofing may be within a certain threshold when the probability of spoofing is between 0 and 0.8. The system 100 may then authenticate the user. In an example, the authentication module may be part of a different server. For example, the authentication system may be part of a banking server that provides account information. Conversely, the system 100 may determine the voice as a spoofed voice and deny access when the probability of spoofing is not within the threshold. Kang (WO2018093110) et al further teaches in paragraph [0081]: In operation S420, the device 1000 may determine a category of the intention of the user. The device 1000 may obtain text by converting a voice input of a user into speech to text (STT). In addition, the device 1000 may determine the category of the intention of the user by grasping the meaning of the obtained text using a natural language analysis technique. Categories of the intention of the user may be classified based on learning according to preset criteria. For example, the device 1000 may determine that the category of the intention of the user is 'route guidance' or 'food order' from the input voice of the user. However, the type of category is not limited thereto. In addition, the device 1000 may determine a category of the intention of the user by using context information of the user.  However, Boyadjiev and Kang both do not explicitly teach: selecting one of the plurality of machine learning-trained classifiers that corresponds to one of the plurality of voice vectors having a highest aggregate score; determining a voice signature associated with the selected one of the plurality of machine learning-trained classifiers; determining whether the user device interacted with the service provider server in a prior interaction based on the voice signature.  In similar manner, the prior art of Huh (US2021074813) and Raniere (US20150229756) disclose extracting user attribute and determining the intent of the interaction from user attribute, but neither of the stated prior art explicitly disclose selecting classifiers corresponding to voice vectors with the highest AGGERGRATE SCORE as well as using voice signatures to determine if the user had PREVIOUSLY interacted with the server.  
Dependent Claims (14-16) being dependent on their respective independent claims are therefore allowed under the same rationale. 
The independent claim of Claim 17 discloses receiving user interaction data associated with an interaction between a user device and a service provider server associated with a service, the user interaction data comprising audio data associated with the interaction, extracting, using a feature extraction engine, a plurality of user attributes from the audio data, as well as applying the machine learning-trained classifier to the plurality of user attributes and comparing the voice vector to a baseline vector that corresponds to a predetermined combination of features and sending a notification to a communication device associated with the service provider server, the notification comprising an indication of whether the user device is verified based on the comparing. Kang (WO2018093110) et al in paragraph [0202] states: Also, the communication unit 1500 may transmit/receive information necessary for requesting a response message to the user's voice input and executing an operation related to the response message, with another device (not shown) and the server 2000.  However, Kang does not explicitly disclose: obtaining user account information from a user account associated with the user device; selecting a machine learning-trained classifier that corresponds to a select combination of features based on the user account information; 58Atty Docket No. 70481.2755US01 generating a voice vector comprising a plurality of scores based on the applied machine learning-trained classifier, wherein each of the plurality of scores in the voice vector indicates a likelihood that an attribute of the plurality of user attributes corresponds to an attribute of a predetermined combination of features.  In similar manner, the prior art of Huh (US2021074813) and Boyadjiev (US20200035247) discloses extracting user attributes as well as obtaining user account information, applying machine learning trained classifier to the user attribute and comparing the voice vector to a baseline vector and sending a notification when a user device is verified. However, the stated prior art does not explicitly disclose the stated limitation of selecting a classifier based on user ACCOUNT information as well as generating voice vector comprising SCORES based on the applied classifier where each score indicates the likelihood of an attribute corresponding to a predetermined feature. 
Dependent Claims (18-20) being dependent on their respective independent claims are therefore  allowed under the same rationale.OCP.D2020.101285.US1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1-3, 8-9, 11,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyadjiev (US20200035247).
 	
	Regarding Claim 1, Boyadjiev discloses A method, comprising: 
receiving, by one or more hardware processors, voice data associated with a voice communication between a user of a user device and a service provider server; (Figure 1, Examiner Notation (E.N.) Voice sample is sent through a network into a Machine Learning Multi-Dimensional Acoustic Feature Vector Authentication System which contains processors)
determining, by the one or more hardware processors, that the voice communication is associated with a user account of the user with the service provider server; (Paragraph [0015] E.N. Voice spoofing is used to imitate another user’s voice for a potential attack on a user’s account/information. In order to determine if the voice communication is associated with a user account (i.e. Determining if a user is voice spoofing or not), the system extracts acoustic feature from voice samples and send it to a trained machine learning classifier to determine the probability of spoofing. If the probability is high, it can determine that the user is trying to imitate another person and access their information/account and is not the actual user associated with the user account.)
extracting, by the one or more hardware processors, a plurality of user attributes from the voice data; (Paragraph [0062] E.N. the acoustic filter is able to extract features from a sample voice)
determining, from the plurality of user attributes, a particular user attribute combination; (Paragraph [0027] E.N. In order to determine the difference between a user voice and a spoofed voice (imitation), attributes such as peaks and valleys of the sample voice is extracted to determine the authenticity of the voice.)
selecting, from a plurality of voice classifiers, a particular classifier corresponding to the particular user attribute combination, wherein the voice vector is generated using the particular classifier. (Paragraph [0016] E.N. A particular machine learning classifier can be used to analyze visual attributes of the feature vector. The visual attribute is associated with the voice sample and may be used to identify subtle changes in the attribute features.)
generating, by the one or more hardware processors, a voice vector for the user based on the particular classifier; (Paragraph [0029 lines 1-5] E.N. Voice samples can be used to build/validate multi-dimensional acoustic features vector, which in turn are trained to identify voice attributes/characteristics) 
determining a difference between the voice vector and a baseline vector that corresponds to the user account; (Paragraph [0045 lines 3-9] E.N. The spoofed voice (which acts as a voice vector for this limitation) can be found with a multi-dimensional acoustic feature vector. If a spoofed voice is found, it would indicate that a difference was found between a regular (baseline) user’s voice and the spoofed (imitated/fake) voice corresponding to the user.)
determining that the user is a malicious user when the difference exceeds a threshold; (Paragraph [0045 lines 3-11] E.N. A spoofed voice can be used to maliciously access another user’s account to potentially steal information. The system is able to determine the probability of a spoofed voice sample based on a value between 0 to 1. If the probability exceeds the threshold of 0.8, it can be determined that the user is using a spoofed voice to maliciously access another user’s account/information.)
and in response to determining that the user is a malicious user, restricting the user from accessing the user account during the voice communication. (Paragraph [0045] E.N. If the system determines a spoofed voice (i.e. a malicious user trying to access another users account) is used, the system is able to deny access.)

Regarding Claim 2, Boyadjiev discloses the method of claim 1. Boyadjiev further discloses wherein the comparing the voice vector to the baseline vector comprises: determining a distance between one or more values in the voice vector and corresponding values in the baseline vector; (Paragraph [0035 lines 1-10] Hamming distance can be used to determine the similarity with the vectors)
and determining whether the distance between each of the one or more values and the corresponding values exceeds a predetermined distance threshold. (Paragraph [0035 lines 1-10]).

Regarding Claim 3, Boyadjiev in view of Huh disclose the method of claim 1. Boyadjiev further discloses generating a notification indicating that the user is not authenticated to access the user account; and transmitting the notification to a communication device associated with the service provider server. (Paragraph [0045] E.N. If the probability of spoofing is above a predetermined threshold, the system (acting as a communication device) is able to determine that the user is not an authorized user and denies access for the unauthorized user.)

Regarding Claim 8, Boyadjiev discloses the method of claim 1. Boyadjiev further discloses determining the threshold based on one or more characteristics of the user account. (Paragraph [0015 lines 9-12] A threshold is determined using the aggregate of an acoustic feature vector ((which looks at voice samples as well as represent the voice sample in a visual form (See Paragraph [0015 lines 1-5]).

Regarding Claim 9, Boyadjiev discloses the method of claim 1. Boyadjiev further discloses obtaining a plurality of baseline vectors associated with a plurality of the user accounts; and comparing the voice vector to each of the plurality of baseline vectors. (Paragraph [0019] E.N. The visual attribute of the multi-dimensional acoustic feature vector can be compared to at least one visual attribute (which can be used as a baseline to determine how far or similar the multi-dimensional acoustic feature vector is) that is stored to find similarity between the two).

Regarding Claim 11, Boyadjiev discloses the method of claim 1. Boyadjiev further discloses determining, from the plurality of user attributes, a plurality of user attribute combinations; (Paragraph [0027] E.N. Attributes such as peaks and valleys of a human voice and frequency are extracted by the multi-dimensional acoustic feature vector.)
and generating a plurality of machine learning-based networks based on the plurality of user attribute combinations, wherein the plurality of machine learning-based networks corresponds to respective ones of the plurality of user attribute combinations. (Paragraph [0009] and Figure 6 E.N. The output of the plurality of multi-dimensional acoustic feature vector CNN (convolution neural network) are generated and can be used to detected imitate/fake (spoofed) voice using user characteristics (such as voice peaks shown in spectrogram).

Regarding Claim 12, Boyadjiev discloses the method of claim 1. Boyadjiev further discloses training each of the plurality of machine learning-based networks with a training dataset to form a plurality of machine learning-trained classifiers, (Paragraph [0014] The authentication system builds and trains multiple multi-dimensional acoustic feature vector machine learning classifiers (such as convolutional neural networks (CNN)) to determine the probability that a voice is a spoofed (i.e. fake/imitated voice to access an account unauthorized). 
the training dataset comprising attribute data that corresponds to one of the plurality of user attribute combinations, wherein the selecting the classifier comprises selecting a machine learning-trained classifier from the plurality of machine learning-trained classifiers. (Paragraph [0018] E.N. Multiple CNNs (which acts as a machine learning classifier) are built/trained using different methods such as Short-Time Fourier Transformation, Mel-Frequency Cepstral Transformation, Tempo-gram Feature transformation as well as Tonnetz space geometric transformation. A wide variety data (user data) would be required for the multiple different transformations. Therefore, the type of transformation that can be done by the CNNs would vary depending on the user data available.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyadjiev (US20200035247) in view of Huh (US20210174813).

Regarding Claim 4, Boyadjiev in view of Huh disclose the method of claim 1. Boyadjiev does not but in related art, Huh discloses wherein the notification prompts the communication device to prompt the user device for additional verification information. (Paragraph [0130 lines 3-7] E.N. The device may ask the user to a second authentication if the result of the first authentication is not satisfactory.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Huh to Boyadjiev because Boyadjiev fails to explicitly teach asking for additional information which is taught by Huh. Incorporating the teachings of Huh to Boyadjiev allows for the method to ask for further information if the given information is not enough to fully verify the user. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435